      Case 1-19-01101-nhl       Doc 15     Filed 04/23/20     Entered 04/23/20 14:26:52


                                                                            Seth D. Weinberg

                                                                            450 Seventh Ave
                                                                            Suite 1408
                                                                            New York, New York 10123
                                                                            T. 212.643.6677
                                                                            F. 347.491.4048
                                                                            sweinberg@hasbanilight.com



April 23, 2020

VIA CM/ECF
Honorable Nancy Hershey Lord
U.S. Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

       RE:       Wilmington PT Corp. v. Wells Fargo Bank, N.A.
                 Ad. Proc. No.: 1-19-01101-nhl
                 Request to Amend Pre-Trial Order

Dear Judge Lord,

We are counsel for the Plaintiff, Wilmington PT. Corporation (“Plaintiff” or “Wilmington PT”) in
the above referenced adversary proceeding. We write to request that this Court issue an Amended
Pre-Trial Order due to the Defendant’s continued failures to comply with the schedules set forth
by this Court. The prior Amended Pre-Trial Order was issued on January 24, 2020. See ECF Dkt.
No.: 12.

Plaintiff’s discovery demands remain outstanding. Plaintiff sent a good faith correspondence
regarding the outstanding discovery on December 17, 2019. Defendant responded on December
19, 2019 stating that the Plaintiff should have responses to its demands before the January 9, 2020
Pre-Trial Conference. When it became apparent that these responses would likely not be tendered
before the pre-trial conference, Plaintiff requested a meet and confer. The meet and confer was
conducted on January 6, 2020. Defendant explained that the responses should be provided shortly.
On March 18, 2020, Defendant filed a letter requesting the adjournment of the hearing scheduled
to occur on March 19, 2020. Plaintiff consented based on the representation that discovery
responses from Defendant were forthcoming. To date, Defendant has not provided responses to
Plaintiff’s discovery demands, nor has Defendant provided a witness for a deposition.

Earlier today, the undersigned once again reached out to counsel for the Defendant to inquire as to
the status of the discovery responses. The undersigned was told that Defendant’s counsel would
do its best to provide responses by the end of next week.

Plaintiff intends to file a motion to compel if it does not receive responses to its demands by the
end of next week.

Accordingly, Plaintiff requests that this Court issue a Second Amended Pre-Trial Order extending
the deadline to complete discovery until June 30, 2020 and extending the date by which the parties
shall file the Joint Pre-Trial Memorandum until August 1, 2020.


                                                1
      Case 1-19-01101-nhl        Doc 15     Filed 04/23/20      Entered 04/23/20 14:26:52




We thank the Court for its time and attention to this matter.

                                                      Thank you,

                                                      /s/ Seth D. Weinberg
                                                      Seth D. Weinberg, Esq.

cc:    All parties entitled to notice (by CM/ECF)




                                                 2
